Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The office acknowledges the amendment made to the claims on 07/06/2021.
 Claims 1-7 and 10-11 are pending. Claims 1 and 5 are currently amended. Claims 2-4, 6-7 and 10-11 are previously presented. Claims 1-7 and 10-11 are hereby examined.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “A native rapeseed protein isolate comprising 40-65 wt% cruciferins and 35-60 wt% napins”. However, the examiner does not find support for such a limitation in the instant disclosure. The instant specification discloses a native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins in the abstract, on page 3, line 31-32 and on page 9, line 3-4 of the specification, however, nowhere in the disclosure indicates that the percent of cruciferins and napins are weight percent.
Claims 2-7 and 10-11 ultimately depend from claim 1 and therefore necessarily incorporate the written description issue therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites a Cruciferin/Napin ratio of 0.9-1.3. However, it is unclear what the ratio is based on. For the purpose of examination, the ratio is interpreted to be weight ratio. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/314,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claim are directed to a native rapeseed protein isolate comprising 40 to 65% cruciferins and 35 to 60% napins and having a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2°C wherein the native rapeseed protein isolate comprises at least 5% (on dry matter) 12S rapeseed protein where the presence of 12S is verified by Blue Native PAGE and phytate level is less than 0.4 % by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willardsen WO 2013/000066 (cited in IDS, hereinafter referred to as Willardsen), and evidenced by Declaration made by Kevin Segal (cited in IDS, hereinafter referred to as Segal).
Regarding claims 1-3 and 7
Regarding claim 4, Segal demonstrates in Fig. 3 that the band of the protein isolate of Willardsen is virtually identical to Fig. 1 of the instant disclosure. Further, the instant disclosure states that “some staining was visible as a smear as lower MW (150 kDa and below). No clear bands were observed at 150 kDa. Based on these results, the rapeseed product contains the 12S form of cruciferin” (Example 1). In view of this, Willardsen reads on the limitation regarding the amount of 7S as recited in claim 4.
Regarding claim 10, the preamble limitation “A food product or a pet food” is interpreted not to limit the claim. It is the examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Willardsen teaches the same rapeseed protein isolate as that recited in the claim and that Willardsen teaches that the product could be valuable for various nutritional applications including as an ingredient in mild replacers for animal nutrition ([0002]), it is clear that the rapeseed protein isolate of Willardsen would be capable of performing the intended uses, i.e., as a food or pet food.


	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logie WO 2010003245 A1 (cited in IDS, hereinafter “Logie”).
Regarding claims 1-5 and 7, Logie discloses a rapeseed protein isolate (e.g., canola protein isolate) has a high protein content, in excess of about 90 wt% protein on a dry weight basis. The isolate contains both cruciferin and napin protein fractions. The canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]).
 Additionally, the method Logie uses to make the canola protein isolate is substantially similar to the process recited in the specification to make the claimed isolate (page 4, line 20-30 and example 1). Specifically, Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal, such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in a sodium chloride solution at a temperature of from about 5°C to about 75°C (step i on page 4 of the instant specification), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii of page 4), adjusting the pH of the aqueous protein solution to a range of about 5 
In view of above, the examiner takes the position that the rapeseed protein isolate as recited in the claim is substantially similar to the canola protein isolate disclosed by Logie. As such, the rapeseed protein isolate as disclosed by the prior art is necessarily native rapeseed protein isolate, and has the proportions of cruciferins and napins as recited in claim 1, the solubility as recited in claims 1 and 7, the dry matter for 12 S and 7S as recited in claims 1, 3 and 4, the conductivity as recited in claim 2, and the C/N ratio as recited in claim 5. Claims 1-5 and 7 are unpatentable. 
Regarding claim 10, Logie teaches a food product and a pet food comprising the canola protein isolate ([0023; 0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Willardsen as evidenced by Segal as applied to claim 1 above.
Regarding claim 6, Willardsen teaches that the rapeseed protein isolate generally has a phytic acid content of less than 1.5% and preferably less than about 0.5% ([0004]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Willardsen as evidenced by Segal as applied to claim 1 above, and further in view of Westdal US Patent Application Publication NO. 2003/0124241 (hereinafter “Westdal’).
Regarding claims 10-11, Willardsen teaches what has been recited above but is silent regarding a pet food or food comprising the rapeseed protein isolate, and the amount of protein isolate in the pet food.
Westdal teaches animal feed such as pet food comprising canola protein isolate (Abstract; [0002]). The reference teaches that at least partially replacing proteinaceous material in animal feed (for example 25% and 50% replacement of total protein in the diet) ([0015; 0020]). Westdal teaches animal feed composition comprising about 20% protein (Table I). Therefore, the at least partial replacement with canola protein isolate 
Both Willardsen and Westdal teach canola protein isolate and contemplate their use in pet food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Willardsen by including 5-10% canola protein isolate as taught by Westdal in a pet food, since Westdal teaches that it is suitable to put rapeseed protein isolate in a pet food, and that the amount of 5-10% is a suitable amount of canola protein isolate for pet food.


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Logie as applied to claims 1 and 10.
Regarding claim 6, Logie teaches a phytate (e.g., phytic acid) level of less than 1.5 wt % ([0061]), which encompasses that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Additionally, phytate is a widely known anti-nutrient that is undesirable in food, and Logie teaches adding sufficient amount of calcium chloride so as to precipitate/remove phytate ([0021; 0051]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of calcium chloride added to the solution such that desirable amount of phytate could be removed and that the canola protein isolate is more suitable for use in food. As such, the phytate amount recited in the claim is merely an obvious variant of the prior art.
Regarding claim 11, Logie teaches the use of the rapeseed protein isolate in a pet food product but does not teach the proportion of isolate in the pet food. However, knowing that Logie teaches that the canola protein isolate is completely soluble in water and low in phytic acid, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the proportion of the isolate in order to obtain a pet food with desirable organoleptic property and amount of protein for the desired pet. As such, the amount of isolate as recited in the claim is merely an obvious variant of the prior art. Generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. (See MPEP 2144.05 II).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Logie as applied to claim 10 above, and further in view of Westdal US Patent Application Publication NO. 2003/0124241 (hereinafter “Westdal’).
Regarding claim 11, Logie teaches the use of the rapeseed protein isolate in a pet food product but does not teach the proportion of the isolate in the pet food.
Westdal teaches animal feed such as pet food comprising canola protein isolate (Abstract; [0002]). The reference teaches that at least partially replacing proteinaceous material in animal feed (for example 25% and 50% replacement of total protein in the diet) ([0015; 0020]). Westdal teaches animal feed composition comprising about 20% 
Both Logie and Westdal teach canola protein isolate and contemplate their use in pet food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Logie by including 5-10% canola protein isolate as taught by Westdal, since Westdal teaches that this was a suitable amount of canola protein isolate for pet food.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant asserts on pages 4-9 of the Remarks that Logie process is not similar to the claimed process. In particular, applicant argues that the claimed process does not acidify the extract, that the claimed process adjusts the pH at the time adding calcium chloride where Logie does not, that Logie process clarifies the extract with PES membrane which does not result in the claimed protein concentration, and that Logie requires a concentration step right after extraction step. Applicant thus concludes that Logie does not teach a rapeseed protein isolate comprising 40-65 wt% cruciferins and 35-60 wt% napins. 
This argument is not persuasive. First, applicant is reminded that the claim is directed to a composition as opposed to a process, thus there is no “claimed process” in the instant case.
 Second, given that both Logie and the instant disclosure disclose a method of preparing rapeseed protein isolate comprising the major steps of extracting the canola seed meal with NaCl, separating soluble extract with the insoluble, decreaming or defatting, removing phytate by precipitating with CaCl2, concentrating and drying, the office takes the position that the process of Logie is substantially similar to that recited in the instant disclosure that Logie will yield a protein isolate having the claimed properties. The Office acknowledges differences exist between the two processes but holds that the differences recited in the specification does not appear to yield a protein isolate that is patentably distinct. Thus the issue is not the difference per se, but is what the difference imparts to the final product.
 However, applicant’s argument fails to address what characteristics the differences have imparted to the product. For example, applicant asserts on page 9 that Logie process comprises acidifying the extract which will result in an isolate being soluble in acid only. Such an assertion is merely an allegation that lacks evidentiary support. Applicant argues on page 9 that since Logie does not adjust the pH at the time adding CaCl2 while the specification discloses neutralization, the process of recited in the specification will remove phytic acid more efficiently. This is another allegation that lacks data support, given that Logie teaches a phytate (e.g., phytic acid) level that encompasses that recited in the claim and that sufficient amount of calcium chloride should be added to precipitate/remove phytate ([0021; 0051]). 
Applicant argues on page 9 that examples 1-2 of Logie teaches a PES membrane having a cutoff MW of 100 kDa thus napin is separated from cruciferin. This argument is not persuasive for the reason that Logie teaches that the protein isolate 
Applicant argues on pages 10-11 of the Remarks that Logie isolate is not soluble over the claimed range. In particular, applicant asserts that Logie teaches that the isolate is only soluble at low pH.
This argument is not persuasive. As recited above, given that Logie teaches a substantially similar process as that recited in the instant disclosure, Logie’s isolate should have the claimed solubility property. See In re Best. Further, Logie teaches that the isolate is “complete soluble” at low pH such as 2.5-5 ([0009]; [0063] emphasis added), which cannot be interpreted that the isolate does not have solubility at a higher pH. Note that claim 1 does not recite a 100% solubility either.
Applicant argues on pages 11-12 of the Remarks that Logie teach a conductivity that is different from that recited in the claim.
This argument is not persuasive. The conductivity of 15-25 mS as recited in Logie is not for final isolate, it is for the intermediate. See [0010] of Logie.  On the other hand, given that Logie teaches a substantially similar process as that recited in the .

Conclusion

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
During DE102014005466 A1, who teaches a pure rapeseed protein mixture comprising 40-45% cruciferin and 55-60% napin ([0011; 0139-0140]), and Hylkema US Patent Application Publication No. 20210177005, who claims a native rapeseed protein isolate comprising 40 to 65% cruciferins and 35 to 60% napins.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/06/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791